                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 FIREFIGHTER BRAD SPEAKMAN, RET.;             )
 SENIOR FIREFIGHTER TERRANCE                  )
 TATE, RET.; LIEUTENANT JOHN                  )
 CAWTHRAY; KELLI ANN STARR-                   )
 LEACH as Administratrix of the Estate of     )
 LIEUTENANT CHRISTOPHER M.                    )
 LEACH and as guardian ad litem of A.L.       )
 and M.L.; BRENDAN LEACH; LAURA               )
 FICKES, individually and as Executrix of     )
 the Estate of SENIOR FIREFIGHTER             )
 JERRY W. FICKES, JR.; BENJAMIN               )
 FICKES; JOSHUA FICKES; SIMONE                )
 CUMMINGS as Administratrix of the Estate     )   C.A. No. 18-1252 (MN)
 of SENIOR FIREFIGHTER ARDYTHE D.             )
 HOPE; ARYELLE HOPE; ALEXIS LEE;              )
 and ARDAVIA LEE,                             )
                                              )
                      Plaintiffs,             )
                                              )
               v.                             )
                                              )
 DENNIS P. WILLIAMS, individually;            )
 JAMES M. BAKER, individually;                )
 ANTHONY S. GOODE, individually;              )
 WILLIAM PATRICK, JR., individually; and      )
 THE CITY OF WILMINGTON, a municipal          )
 corporation,                                 )
                                              )
                      Defendants.             )

                                MEMORANDUM OPINION

Thomas C. Crumplar, Raeann C. Warner, JACOBS & CRUMPLAR, P.A.; Stephen J. Neuberger,
Thomas S. Neuberger, THE NEUBERGER FIRM, P.A. – attorneys for Plaintiffs

Michael P. Kelly, Steven P. Wood, Dawn Kurtz Crompton, Hayley J. Reese, & Adam N. Saravay,
MCCARTER & ENGLISH, LLP – attorneys for Defendant City of Wilmington

James D. Taylor, Jr. & Jessica M. Jones, SAUL EWING ARNSTEIN & LEHR – attorneys for Defendant
Dennis P. Williams
Kathleen Furey McDonough, Jesse L. Noa, & Tracey E. Timlin, POTTER ANDERSON & CORROON
LLP – attorneys for Defendant Anthony S. Goode.

February 21, 2020
Wilmington, Delaware




                                          2
NOREIKA, U.S. DISTRICT JUDGE:

       Presently before the Court are the objections of Plaintiffs (D.I. 62-66) (“Plaintiffs’

Objections”) and of Defendants Dennis P. Williams (“Williams”) (D.I. 67 (“Williams’

Objections”)), the City of Wilmington, Delaware (“City”) (D.I. 68 (“City’s Objections”)), and

Anthony S. Goode (“Goode”) (D.I. 70 (“Goode’s Objections”)) (collectively, “Present

Defendants” and “Present Defendants’ Objections,” respectively), to Chief Magistrate Judge

Thynge’s Report and Recommendation (D.I. 57, “the Report”) relating to Present Defendants’

Motions to Dismiss (D.I. 37, 39, 43 (“Williams’ Motion,” “Goode’s Motion,” and “City’s

Motion,” respectively; collectively, “Present Defendants’ Motions”)). The Report recommends

dismissal of at least some of Plaintiffs’ counts against each of Present Defendants. 1 (D.I. 57 at

37). The Court has reviewed the Report, Plaintiffs’ Objections and Present Defendants’ responses

thereto (D.I. 75, 76, 78 (“Williams’ Response,” “Goode’s Response,” and “City’s Response,”

respectively; collectively, “Present Defendants’ Responses”)), and Present Defendants’ Objections

and Plaintiffs’ responses thereto (D.I. 79-82 (“Plaintiffs’ Responses”)), 2 and has considered de


1
       Although the Report only appears to recommend dismissal of Count I against Williams,
       (see D.I. 57 at 14-28), it also concludes that he is protected by the political question doctrine
       – a finding that would dictate dismissal of all three counts of the Complaint against him,
       (see id. at 32-37). In light of the Court’s holding that the Complaint fails to allege the
       required constitutional injury for all counts, see infra, however, and because Williams asks
       the Court to dismiss all counts, (see D.I. 67 at 1 n.1, 4-10), the Report’s seeming lack of
       clarity on this issue does not impact the Court’s analysis or conclusions. The Court does
       note, however, that the political question doctrine is inapplicable to local officials like
       Williams. E.g., Curley v. Monmouth Cty. Board of Chosen Freeholders, No. 3:17-cv-
       12300-BRM-TJB, 2018 WL 3574880 (D.N.J. July 25, 2018); see also Baker v. Carr,
       369 U.S. 186, 210-11 (1962); Rodriguez v. 32d Legislature of the V.I., 859 F.3d 199, 206
       (3d Cir. 2017); (see also D.I. 87 at 24-26).
2
       Chief Magistrate Judge Thynge imposed a ten-page limit on “[a]ny objections” filed by
       Plaintiffs or Defendants, as well as “[a]ny response by Plaintiffs to a Defendant’s
       objections” and “[a]ny response by a Defendant to Plaintiffs’ objections. (D.I. 60 at 5-6).
       As already noted in related decisions on this matter (see D.I. 84 at 1 n.2; D.I. 87 at 1 n.2),
       the parties did not request or receive permission from the Court to exceed that limit.


                                                  1
novo the objected-to portions of the Report. Fed. R. Civ. P. 72(b)(3). 3 The Court has also afforded

reasoned consideration to any unobjected-to portions of the Report. EEOC v. City of Long Branch,

866 F.3d 93, 99-100 (3d Cir. 2017). For the reasons set forth in this opinion, the Objections of

Plaintiffs are OVERRULED-in-PART, the Objections of Present Defendants are SUSTAINED-

in-PART, the Report is ADOPTED-as-MODIFIED below as to Present Defendants, and Present

Defendants’ Motions to Dismiss are GRANTED. The Complaint as to Present Defendants is

dismissed without prejudice.

I.     BACKGROUND

       The Report sets forth a detailed description of the factual and procedural background of

this matter. (D.I. 57 at 2-12). The parties have not objected to any of those sections of the Report

and the Court’s reasoned consideration finds no clear error. The Court therefore adopts those

sections and incorporates them here.

       As noted in the Report, this matter concerns the death of three Wilmington Fire Department

(“WFD”) firefighters and the substantial injury of three other firefighters as a result of a house fire

that occurred on September 24, 2016 in Wilmington, DE. Plaintiffs allege that the injuries

sustained were proximately caused by the policies and actions of, inter alia, Present Defendants,




       Nevertheless, they incorporate arguments in filings written by or directed to other parties.
       (See, e.g., D.I. 79 at 10 n.6). In an effort to resolve these issues expeditiously, the Court
       has read all relevant responses and objections. The Court will, however, not countenance
       future failures to abide by Court orders.
3
       In doing so, the Court has considered the arguments raised in Present Defendants’ opening
       briefs supporting their Motions, (D.I. 38, 40, 44 (“Williams’ Opening Brief,” “Goode’s
       Opening Brief,” and “City’s Opening Brief,” respectfully; collectively, “Present
       Defendants’ Opening Briefs”)), Plaintiffs’ corresponding answering brief, (D.I. 46
       (“Answering Brief”)), and Present Defendants’ replies, (D.I. 49-51 (“Goode’s Reply,”
       “Williams’ Reply,” and “City’s Reply,” respectfully; collectively, “Present Defendants’
       Replies”)), as well as papers submitted with each.


                                                  2
regarding “rolling bypass,” which Plaintiffs contend violated their substantive rights guaranteed

by the Fourteenth Amendment of the United States Constitution.

       Plaintiffs’ Complaint (D.I. 1) asserts three counts under 42 U.S.C. § 1983: a “state-created

danger” count (Count I), a “shocks the conscience” standalone count (Count II), and a

“maintenance of policies, practices, and customs” count (Count III). Via their Motions, Present

Defendants separately sought dismissal of each of the counts, asserting a variety of different –

though frequently overlapping – grounds.

       For Defendants Williams and Goode, the Report finds that Plaintiffs failed to sufficiently

allege facts necessary to meet the elements of Count I but succeeded for Counts II and III. (D.I. 57

at 14-28). For the City, the Report finds that Plaintiffs have successfully pleaded Count III, but

not Counts I or II. (Id.). The Report also recommends that neither Williams nor Goode is entitled

to qualified immunity at this stage, (id. at 28-30), but Williams (not Goode) is protected by the

political question doctrine, (id. at 32-37). Finally, the Report recommends that Plaintiffs Brad

Speakman, Terrance Tate, John Cawthray, and the estates of Jerry W. Fickes, Ardythe D. Hope,

and Christopher M. Leach (“Firefighter Plaintiffs”) have standing to bring an action under § 1983,

but all other Plaintiffs (“Family Member Plaintiffs”) do not. (Id. at 31-32).

       On September 11, 2019, both sides filed their Objections.           (D.I. 62-68, 70).    On

September 25, 2019, they filed their Responses. (D.I. 75, 76, 78-82).

II.    LEGAL STANDARDS

       A.      Motion to Dismiss for Failure to State a Claim

       In ruling on a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, the Court must accept all well-pleaded factual allegations as true and view them in the

light most favorable to the plaintiff. See Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010);




                                                 3
see also Phillips v. Cty. of Allegheny, 515 F.3d 224, 232-33 (3d Cir. 2008). “To survive a motion

to dismiss, [however,] a civil plaintiff must allege facts that ‘raise a right to relief above the

speculative level on the assumption that the allegations in the complaint are true (even if doubtful

in fact).’” Victaulic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). Dismissal under Rule 12(b)(6) is appropriate if a complaint

does not contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570); see also Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). A claim is facially

plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. The

Court is not obligated to accept as true “bald assertions” or “unsupported conclusions and

unwarranted inferences.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)

Schuylkill Energy Res., Inc. v. Pennsylvania Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997).

Instead, “[t]he complaint must state enough facts to raise a reasonable expectation that discovery

will reveal evidence of [each] necessary element” of a plaintiff’s claim. Wilkerson v. New Media

Tech. Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir. 2008) (internal quotation marks omitted).

       B.      Review of Reports and Recommendations on Dispositive Motions

       The power invested in a federal magistrate judge varies depending on whether the issue is

dispositive or non-dispositive. “Unlike a nondispositive motion (such as a discovery motion), a

motion is dispositive if a decision on the motion would effectively determine a claim or defense

of a party.” City of Long Branch, 866 F.3d at 98-99 (citations omitted). Under this standard, a

motion to dismiss under Rule 12(b)(6) is clearly dispositive.




                                                 4
       For reports and recommendations issued for dispositive motions, Rule 72(b)(3) of the

Federal Rules of Civil Procedure instructs that “a party may serve and file specific written

objections to the proposed findings and recommendations” “[w]ithin 14 days” and “[t]he district

judge must determine de novo any part of the magistrate judge’s disposition that has been properly

objected to.” See also 28 U.S.C. § 636(b)(1); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).

When no timely objection is filed, “the court need only satisfy itself that there is no clear error on

the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b) advisory

committee notes to 1983 amendment. “[B]ecause a district court must take some action for a report

and recommendation to become a final order and because ‘[t]he authority and the responsibility to

make an informed, final determination . . . remains with the judge,” however, district courts are

still obligated to apply “reasoned consideration” in such situations. City of Long Branch, 866 F.3d

at 99-100 (citing Mathews v. Weber, 423 U.S. 261, 271 (1976); Henderson v. Carlson, 812 F.2d

874, 878 (3d Cir. 1987)).

III.   DISCUSSION

       As an initial matter, the Court must determine whether the parties’ Objections were both

timely and “specific.” Fed. R. Civ. P. 72(b)(2). All of the Objections and Responses were timely,

as they were filed within the requisite fourteen-day period. Some of the Objections and Responses

were also fairly specific. Others, however, were not. The Court will not belabor the point it has

made in its two previous related decisions in this matter, (see D.I. 84 at 4-5; D.I. 87 at 4-5), but the

same issues noted in those orders in regard to the specificity of objections and responses persist in

the relevant filings here. As in those decisions, however, the Court – as a matter of judicial

efficiency – has considered all issues in the parties’ Objections and Responses that are specifically




                                                   5
targeted to present opposing parties, as well as all other arguments explicitly brought to the Court’s

attention. 4

        The following issues raised by the parties are addressed below: (A) whether Plaintiffs

properly allege deprivation of a constitutional right; and (B) whether Family Member Plaintiffs

have standing.

        A.       Whether Plaintiffs Properly Alleged Deprivation of a Constitutional Right

        “To state a § 1983 claim, a plaintiff must demonstrate the defendant, acting under color of

state law, deprived him or her of a right secured by the Constitution or the laws of the United

States.” Kaucher v. Cty. of Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (citing Am. Mfrs. Mut. Ins.

Co. v. Sullivan, 526 U.S. 40, 49-50 (1999); Mark v. Borough of Hatboro, 51 F.3d 1137, 1141

(3d Cir. 1995)); accord L.R. v. Sch. Dist. of Phila., 836 F.3d 235, 241 (3d Cir. 2016); see also

Kedra v. Schroeter, 876 F.3d 424, 436 n.6 (3d Cir. 2017) (acknowledging this requirement). 5

“Accordingly, ‘the first step in evaluating [any] section 1983 claim is to “identify the exact

contours of the underlying right said to have been violated” and determine “whether the plaintiff

has alleged a deprivation of a constitutional right at all.”’” Kaucher, 455 F.3d at 423 (quoting

Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000) (quoting Cty. of Sacramento v. Lewis, 523 U.S.

833, 841 n.5 (1998))); accord L.R., 836 F.3d at 241.




4
        For example, Williams’ Response notes and responds to several arguments in objections
        Plaintiffs directed to other Defendants, but which Williams believes apply to him as well.
        (See D.I. 75 at 1, 5-10).
5
        This applies to all § 1983 claims, including municipal liability claims, a/k/a “Monell
        claims,” such as Count III. See, e.g., Mattern v. City of Sea Isle, 131 F. Supp. 3d 305, 318
        (D.N.J. 2015) (citing Kitchen v. Dallas Cty., 759 F.3d 468, 483 (5th Cir. 2014), abrogated
        on other grounds by Darden v. City of Fort Worth, Tex., 880 F.3d 722 (5th Cir. 2018);
        Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978)); see also Customers Bank v.
        Municipality of Norristown, 563 F. App’x 201, 206 n.9 (3d Cir. 2014).


                                                  6
       Present Defendants each object that all three of Plaintiffs’ counts must be dismissed

because the Complaint fails to plead any underlying constitutional injury. 6 (See D.I. 67 at 5-7;

D.I. 68 at 1-5; D.I. 70 at 5-6). The Report does not clearly address this issue; however, it discusses

aspects of it when analyzing the political question doctrine. (D.I. 57 at 32-37). Moreover, Present

Defendants each originally argued this point in their Opening Briefs, (D.I. 38 at 7-9; D.I. 40 at 6-

8; D.I. 44 at 7-14), Goode and the City further addressed it in their Replies, (D.I. 49 at 2-3; D.I. 51

at 2-4), and Williams does so again in his Response to Plaintiffs’ Objections (D.I. 75 at 5).

Plaintiffs, in turn, addressed it in their Answering Brief, (D.I. 46 at 37-46), touched on it in their

Objections (D.I. 64 at 3-9) 7, and considered it again in their Responses (D.I. 79 at 7-10; D.I. 80 at

8 n.8; D.I. 82 at 10 n.4). The Court considers this issue de novo. See 28 U.S.C. § 636(b)(1);

Brown, 649 F.3d at 195.

       As noted, “[t]he threshold question . . . is whether [Plaintiffs have] sufficiently alleged a

deprivation of a constitutional right.” L.R., 836 F.3d at 241; accord Kaucher, 455 F.3d at 423

(internal citations omitted). The Due Process Clause of the Fourteenth Amendment states that no

state “shall . . . deprive any person of life, liberty, or property, without due process of law.” U.S.

Const. amend. XIV, § 1. Despite this broad language, the Supreme Court has “always been

reluctant to expand the concept of substantive due process because guideposts for responsible

decisionmaking in this uncharted area are scarce and open-ended.” Collins v. City of Harker




6
       Although this issue also applies to Defendants James M. Baker and William Patrick, Jr.,
       neither Baker nor Patrick squarely raised it in Objections. (See D.I. 61, 71).
7
       Although D.I. 64 purportedly contains Plaintiffs’ objections to the Report’s conclusions
       regarding Defendant William Patrick, Jr., and the cited section addresses multiple issues
       that are not clearly delineated, (see, e.g., D.I. 87 at 6, n.5), the cited section also notes that
       it responds to objections raised by “Patrick, and others,” (D.I. 64 at 3), and at least Williams
       interpreted this as referring to him and relating to this issue, (see D.I. 75 at 1).


                                                   7
Heights, Tex., 503 U.S. 115, 125 (1992); accord District Attny’s Office for Third Judicial District

v. Osborne, 557 U.S. 52, 72 (2009). Moreover, “the purpose of the [Fourteenth Amendment’s Due

Process] Clause is ‘to protect the people from the State, not to ensure that the State protect[s the

people] from each other.’” L.R., 836 F.3d at 241-42 (quoting Deshaney v. Winnebago Cty. Dep’t

of Soc. Servs., 489 U.S. 189, 196 (1989)) (modifications in original). Thus, “‘[a]s a general matter

. . . a State’s failure to protect an individual against private violence simply does not constitute a

violation of the Due Process Clause.’” Id. (quoting Deshaney, 489 U.S. at 197); accord Kedra,

876 F.3d at 436 (noting that the “general rule” is “the Due Process Clause does not impose an

affirmative obligation on the state to protect its citizens[]” (citations omitted)).

        As with most rules, however, this one has at least one exception – “state-created danger”

claims, like Count I, which require foreseeable and fairly direct harm, a “special relationship”

between the government and the injured party, a government officer’s use of authority to create an

opportunity for danger, and conduct that “shocks the conscience.” See Kedra, 876 F.3d at 436;

L.R., 836 F.3d at 242. Independent “shocks the conscience” claims like Count II may be another. 8

See, e.g., Kaucher, 455 F.3d at 425-36 (discussing “shocks the conscience” and “state-created

danger claims separately). 9




8
        Although Plaintiffs rely on Kaucher to insist that they may bring both such types of claims
        here, (see D.I. 82 at 8 n.2), Kaucher is somewhat unclear on this point. The Court,
        however, need not decide now whether municipal employees injured in the course of their
        employment may bring independent “shocks the conscience” claims which are not “state-
        created danger” claims; for purposes of this decision, the Court assumes that such an
        exception exists.
9
        Municipal liability claims under § 1983, like Count III, “must be based on the ‘execution
        of a government’s policy or custom’ that actually results in a constitutional violation.”
        Customers Bank, 563 F. App’x at 206 n.9 (quoting Monell, 436 U.S. at 694–95). Thus,
        whereas here Count III is based on the same conduct that underlies Counts I and II, failure
        to adequately plead a constitutional violation for Counts I and II dooms Count III. See id.


                                                   8
       Yet where the injuries alleged result from a person’s municipal employment, such

exceptions rub up against another, well-settled Supreme Court edict – that the Due Process Clause

is “not a guarantee against incorrect or ill-advised personnel decisions,” nor does it “guarantee

municipal employees certain minimal levels of safety and security in the workplace” or impose

federal duties analogous to those imposed by state tort law. Collins, 503 U.S. at 126-130 (citations

omitted); accord Kaucher, 455 F.3d at 430-31 (concluding that “a failure to devote sufficient

resources to establish a safe working environment does not violate the Due Process Clause,” noting

other Courts of Appeals have found the same (citing White v. Lemacks, 183 F.3d 1253, 1258 (11

Cir. 1999); Walker v. Rowe, 791 F.2d 507, 510-11 (7th Cir. 1986)), and using this as basis to reject

state-created danger and shocks the conscience claims); id. at 435-36 (noting Supreme “Court’s

admonition that we refrain from importing traditional tort law into the Due Process Clause” was

“emphasized in Collins,” but “established well before” (citations omitted)); see also Eddy,

256 F.3d at 212-13 (“[W]e understand Collins to mean that . . . the Due Process Clause does not

reach a public employee’s ordinary breach of its duty of care relative to its employees.”); Estate

of Carrigan v. Park Cty. Sheriff’s Office, 381 F. Supp. 3d 1316, 1324-25 (D. Colo. 2019).

       As another District Court has noted,

               Th[is] friction . . . is particularly acute where a plaintiff is injured in
               the course of performing law-enforcement, firefighting, and
               similarly inherently-dangerous duties. These types of employees
               are exposed to state-created dangers every day – a police officer
               assigned to arrest an armed and violent suspect or a firefighter
               instructed to enter a burning building will always face an increased
               exposure to danger than he or she had before that assignment, that
               risk will always be known to the supervisors making the assignment,
               and the decision to issue the directive will always be made in
               contemplation (and arguably disregard) of that risk.

               Yet it simply cannot be that such decisionmaking by supervisors,
               even if tragically flawed, bears constitutional implications; to hold
               otherwise would dramatically expand the scope of judicial scrutiny
               of first-responder operations and would effectively convert the


                                                   9
              Constitution into the guarantee of workplace safety in violation of
              Collins. See e.g., Waybright v. Frederick Cty., 528 F.3d 199, 208
              (4th Cir. 2008).

Estate of Carrigan, 381 F. Supp. 3d at 1324-25 (considering similar due process claims stemming

from dangers plaintiffs “encountered . . . as part of their jobs as law-enforcement officials”);

see also White, 183 F.3d at 1258 (interpreting Collins as stating, inter alia, that “when someone

not in custody is harmed because too few resources were devoted to their safety and protection,

that harm will seldom, if ever, be cognizable under the Due Process Clause”).

       In the Third Circuit, a government employee may, despite Collins, bring a substantive due

process claim against his employer “if the [municipality] compelled the employee to be exposed

to a risk of harm not inherent in the workplace.” See Kedra, 876 F.3d at 436 n.6 (citing Kaucher,

455 F.3d at 430-31; Eddy v. V.I. Water & Power Auth., 256 F.3d 204, 212-13 (3d Cir. 2001)).10

Such behavior is “conscience shocking” and claims based on such behavior are outside the scope

of those prohibited by Collins. See Kaucher, 455 F.3d at 427-31. Here, therefore, the question is

whether the alleged risks faced by Firefighter Plaintiffs upon which the Complaint is based, were




10
       See also Kaucher, 455 F.3d at 430-31 (“forcing . . . plaintiffs to confront unreasonable
       dangers at the risk of losing their jobs” when those dangers “cannot be characterized as . . .
       inherent in the[ir] workplace” constitutes “arbitrary and conscience shocking behavior
       prohibited by substantive due process”; but exposing such plaintiffs to risks that are
       “incident to [their] service as . . . employee[s],” “of which [they] w[ere] on notice,” and for
       which they are not alleged to have been threatened with a penalty, does not); Estate of
       Carrigan, 381 F. Supp. 3d at 1324-25 (comparing Kedra, 876 F.3d 424 with Witkowski v.
       Milwaukee Cty., 480 F.3d 511 (7th Cir. 2007) and reaching the same conclusion).



                                                 10
inherent to the Firefighter Plaintiffs’ employment and whether they were compelled to face

them. 11,12

        Inherent risks are those to which an employee can expect to be exposed during the course

of his employment. A risk is only not inherent if it is “qualitatively different from the types of

risks the employee agreed to face when he or she accepted employment.” See Estate of Carrigan,

381 F. Supp. 3d at 1325 (comparing Kedra, 876 F.3d 424 with Witkowski, 480 F.3d 511). Thus,

an increase in the likelihood of an inherent risk does not necessarily transform it into a non-inherent

risk unless the increase is so severe that supervisors know an employee will almost certainly and

immediately be injured if he performs his work. See Kaucher, 455 F.3d at 430-31 (citing and

interpreting Eddy, 256 F.3d at 211 n.5); Eddy, 256 F.3d at 206-07. For example, the risks of

contracting an infection from and being attacked by an inmate are inherent risks for corrections

officers, even if the risk of infection is heightened by an outbreak among inmates or the risk of

attack is heightened by an inmate’s professed intent to assault the officer. See Kaucher, 455 F.3d

at 430-31 (infection), Wallace v. Adkins, 115 F.3d 427, 430 (7th Cir. 1997) (attack). Similarly, the

risk of being shot by a prisoner is an inherent risk for a sheriff’s deputy assigned to guard him,

even if the inmate is improperly restrained, in violation of protocol, and uses the deputy’s own gun

to shoot him. See Witkowski, 480 F.3d at 512-13 (noting also that “someone who chooses to enter

a snake pit or a lion’s den for compensation cannot complain[,] . . . he is a volunteer rather than a

conscript”). On the other hand, the risk of being shot point-blank by a firearms instructor during




11
        For purposes of addressing the Present Objections, the Court applies a “deliberate
        indifference” standard. As the Complaint is insufficient as currently alleged under such a
        standard, the Court does not determine whether a higher standard is appropriate.
12
        As discussed infra, Family Members Plaintiffs’ claims are derivative claims that are based
        on the risks faced and harms suffered by Firefighter Plaintiffs.


                                                  11
firearms training is not an inherent risk for a police officer, Kedra, 876 F.3d at 436 n.6, 13 nor are

the risks of working on a high voltage electrical wire without any training, protective clothing or

appropriate equipment inherent risks for an electrical lineman, see Kaucher, 455 F.3d at 430-31

(contrasting circumstances in Eddy, 256 F.3d 204, from those in Kaucher); Eddy, 256 F.3d at 206-

07. In other words, if the danger or injury of which a government employee plaintiff complains

was within the full understanding and contemplation of that employee when he took the job, that

employee lacks the necessary basis for a substantive due process claim. See Estate of Carrigan,

381 F. Supp. 3d at 1325 (comparing Kedra, 876 F.3d 424 with Witkowski, 480 F.3d 511).

        Plaintiffs argue that inherent risks do not include risks that violate mandatory workplace

health, safety, and staffing laws duly enacted by the legislature. (D.I. 79 at 8-10). More

specifically, Plaintiffs argue that

                having a “sufficient number” of on-duty fire-fighters minimizes
                risk. Or to use the factual terms from the Complaint, allows for a
                ‘manageably dangerous’ environment – an environment where the
                risks are manageable because of the sufficient level of staff. Yet
                defendants’ actions, policies and orders flipped this, drastically
                reducing staffing to crisis levels, thus inversely elevating fire risk,
                creating an “unmanageably dangerous” environment. (See, e.g.,
                [D.I. 1 ¶ 180; D.I. 46 at 6-7]). That is the environment within which
                [P]laintiffs had to fight the [September 24, 2016] fire – without the
                staffing and equipment mandated by the City’s own legislative
                body. Such risks are not inherent.

(D.I. 79 at 9). In support, Plaintiffs cite a Pennsylvania Supreme Court decision for the

proposition that “a direct and significant relationship between shift staffing and firefighter safety”




13
        See also Hawkins v. Holloway, 316 F.3d 777, 787 (8th Cir. 2003) (agreeing with Black v.
        Stephens, 662 F.3d 181 (3d Cir. 1981) that sheriff pointing loaded weapon at employees
        “for no legitimate reason” constitutes “threatening deadly force [to] oppress those
        employe[es],” which “cannot be characterized as an unreasonable risk incident to one’s
        service as an employee in a sheriff’s department” (cited with approval in Kaucher, 455
        F.3d at 430-31)).


                                                  12
exists, which is “unambiguous and powerful.” (Id. at 9 n.5 (quoting City of Allentown v. Int’l

Ass’n of Fire Fighters Local 302, 157 A.3d 899, 913-14 (Pa. 2017)); see also D.I. 46 at 52-53).

       Yet the Court of Appeals for the District of Columbia Circuit (“D.C. Circuit”) considered

a similar case to the one at hand in Estate of Phillips v. D.C., 455 F.3d 397 (D.C. Cir. 2006), and

disagreed with arguments similar to those put forth by Plaintiffs. In Estate of Phillips, the D.C.

Circuit conducted a de novo review of a district court’s denial of a motion to dismiss claims in a

§ 1983 action. Id. at 402-03. The plaintiffs were firefighters employed by the Washington, D.C.

fire department who had been injured or killed while fighting a fire. Id. at 398-400. They alleged

that the municipality, the fire chief, and other fire department officials violated their substantive

due process rights by failing to comply with the department’s own standard operating procedures,

including by “fail[ing] to follow equipment backup and maintenance procedures . . . and fail[ing]

to supply sufficient personnel to the scene” of the fire. Id. at 399-400. The fire chief filed a motion

to dismiss based on qualified immunity, the district court denied it, and the chief appealed. Id.

Although presented with a question of qualified immunity, the D.C. Circuit first addressed the

issue facing the Court here – “determin[ing] whether the plaintiff[s had] alleged the deprivation of

an actual constitutional right at all.” Id. at 402 (quoting Wilson v. Layne, 526 U.S. 603, 609 (1999)

(quoting Conn v. Gabbert, 526 U.S. 286, 290 (1999)), and citing Lewis, 523 U.S. at 841 n.5). The

key issue in resolving that question was whether the D.C. firefighters’ claims were obviated by

Collins. See id.

       Similar to Plaintiffs, the Estate of Phillips firefighters argued that Collins did not bar their

claims because they “d[id] not claim constitutional protection from inherent hazards . . . but from

[the fire chief’s] deliberate indifference to the known need to implement and enforce mandatory

safety procedures,” which, they argued, was “not inherent to their profession, but rather constituted




                                                  13
‘avoidable state-created additional risks of injury’ unknown to [them] when they joined the

Department.” Id. at 407 (emphasis in original). The D.C. Circuit, however, rejected this theory

on the basis that “increase[ing] [a] plaintiff’s risk of harm” does not “constitute[ the] conscience-

shocking action” necessary to avoid Collins and establish a substantive due process violation under

§ 1983. Id. (citing Washington v. D.C., 802 F.2d 1478, 1479, 1482 (D.C. Cir. 1986) (cited with

approval in Kaucher, 455 F.3d at 435-36); Fraternal Order of Police v. Williams, 375 F.3d 1141,

1146 (D.C. Cir. 2004); Collins, 503 U.S. at 128)). It then held that the fire chief’s “deliberate

indifference may have increased the firefighters’ exposure to risk, but the risk itself – injury or

death suffered in a fire – is inherent in their profession.” Id. Thus, because “the District is not

constitutionally obligated by the Due Process Clause to protect public employees from inherent

job-related risks,” the D.C. Circuit concluded that the firefighters had not alleged the necessary

violation of a constitutional right. Id. (citing Washington, 802 F.2d at 1479; Fraternal Order of

Police, 375 F.3d at 1146; Collins, 503 U.S. at 128).

       Although not binding on this Court, the Estate of Phillips decision addresses the question

the Court now faces, under the same posture (i.e. motion to dismiss), analyzes a very similar factual

pattern and arguments, and employs standards and logic that are rooted in Supreme Court

precedent and that align closely with those articulated by the Third Circuit, see, e.g., Kedra,

876 F.3d at 436 n.6; Kaucher, 455 F.3d at 430-31. Thus, the Court finds the reasoning and

conclusions of Estate of Phillips persuasive.

       Plaintiffs’ claims suffer from the same defects as those in Estate of Phillips, Kaucher,

Wallace, and Witkowski. As Plaintiffs state, their claims are not based on allegations that Present

Defendants or others created or caused the creation of a new risk to Firefighter Plaintiffs, but,

rather, that the action and/or inaction of Defendants, including Present Defendants, increased the




                                                 14
risk of injury or death in a fire faced by Firefighter Plaintiffs. In other words, like the firefighters

in Estate of Phillips, Plaintiffs allege that Present Defendants (along with others) exposed

Firefighter Plaintiffs to “additional risks of injury unknown to [them] when they joined” the WFD.

455 F.3d at 407. Yet, as explained, such increased risk is not enough to establish a substantive

due process violation where the underlying risk is inherent in the injured parties’ profession and is

not so extremely elevated that employees will almost certainly and immediately be injured if they

carry out their work.

        Here, like the risk that a law enforcement officer will be infected, shot, or otherwise injured

by a prisoner, and like the risk the Estate of Phillips firefighters asserted, the risk Plaintiffs’ allege

– “injury or death suffered in a fire – is inherent in [Firefighter Plaintiffs’] profession” as

firefighters. Id. Moreover, unlike in Eddy, the Complaint explains that the complained-of policies

were in place for years before any Wilmington firefighters were allegedly injured as a result, (see,

e.g., D.I. 1 ¶ 111-337), belying any contention that the increased risks were so elevated that WFD

firefighters were almost certainly and immediately assured injury or death if they carried out their

firefighting duties. Additionally, for the entire time the policies were in place, Firefighter Plaintiffs

were aware of the purported increased risk they faced, (see, e.g., id. ¶ 116-18, 207-16, 265, 295-

98, 312-15 (recounting various warnings issued before September 24, 2016 fire by WFD union

regarding dangers of rolling bypass, detailing widespread media attention of challenged policies

for years before fire, and describing how, “by early 2016,” “[i]t had become widely known and

accepted that rolling bypass was inconsistent with and a direct threat to public safety . . . [and] an

operational and fiscal failure”)), further diluting Plaintiffs’ contention that those heightened risks

were not inherent to employment at the WFD.




                                                   15
       Whether the increased risk resulted from violations of legislative mandates or standards of

practice does not alter this conclusion. See, e.g., Kaucher, 455 F.3d at 430-31 (holding risk of

contracting infection from inmate inherent to corrections officer’s employment, even if contraction

resulted from “unsanitary and dangerous conditions” at correctional facility); Witkowski, 480 F.3d

at 512-13 (holding risk of being shot by prisoner inherent to sheriff’s deputy’s employment, even

if shooting results from prisoner obtaining weapon of second deputy because prisoner was

improperly restrained, in violation of protocol); Estate of Phillips, 455 F.3d at 399-400, 407

(deeming risk of injury or death in fire inherent to firefighters’ employment, even if risk increased

by supervisors’ failure to follow departmental standard operating procedures); Wallace, 115 F.3d

at 430 (holding risk of injury from inmate attack inherent to corrections officer’s employment,

even if officer’s supervisors promised him protection).

       Finally, even if the heightened risks Firefighter Plaintiffs faced and ultimately suffered

from could be construed as not inherent to their employment, unlike in Eddy or Kedra, Plaintiffs

have made no allegation or suggestion that Firefighter Plaintiffs were compelled – either with

threats of job loss or otherwise – to be exposed to those risks. Compare Kedra, 876 F.3d at 436

n.6 (finding plaintiff’s claims not precluded by Collins because he was injured during “mandatory

firearms training” in which [he was] required to be physically present without protection”), and

Eddy, 256 F.3d at 213 (plaintiff threatened with termination), with Kaucher, 455 F.3d at 430-431

(dismissing plaintiffs’ claim in part because “there [was] no allegation that [he] was threatened

with discharge if he failed to confront a particular danger at the jail”).

       As such, all of Plaintiffs’ claims – as currently alleged – are precluded by Collins. Like

the Third Circuit’s decision in Kaucher, this conclusion is “informed and supported by the

[Supreme] Court’s admonition that we refrain from importing traditional tort law into the Due




                                                  16
Process Clause.” Kaucher, 455 F.3d at 435-36 (citing Deshaney, 489 U.S. at 202 (“[T]he Due

Process Clause of the Fourteenth Amendment . . . does not transform every tort committed by a

state actor into a constitutional violation.”); Daniels v. Williams, 474 U.S. 327, 332 (1986) (“Our

Constitution . . . does not purport to supplant traditional tort law in laying down rules of conduct

to regulate liability for injuries that attend living together in society.”); Baker v. McCollan,

443 U.S. 137, 146 (1979) (“Section 1983 imposes liability for violations of rights protected by the

Constitution, not for violations of duties of care arising out of tort law.”)); see also id. at 436

(stating with approval that the D.C. Circuit has “noted that under state tort law, an employer may

have a duty to provide, and an employee may have a right to demand, a workplace free from

unreasonable risks of harm. But ‘[s]uch tort-law rights and duties . . . are quite distinct from those

secured by the Constitution or federal law,’ . . . and the Supreme Court has repeatedly warned

‘that section 1983 must not be used to duplicate state tort law on the federal level.’” (quoting

Washington, 802 F.2d at 1480-82)).

       This case, like Estate of Phillips, involves a tragedy. Lieutenant Christopher Leach, Senior

Firefighter Jerry Fickes, and Senior Firefighter Ardythe Hope died, and Firefighter Brad

Speakman, Senior Firefighter Terrance Tate, and Lieutenant John Cawthray suffered severe

injuries. But as the Estate of Phillips court recognized, the Constitution does not provide a basis

to address all injuries. See id. at 408. The Court has no doubt that, as Plaintiffs argue, (see D.I.

46 at 52-53; D.I. 79 at 9 n.5), a relationship exists between shift staffing and firefighter safety.14

For the reasons articulated, however, that relationship alone does not transform Present



14
       The Court also notes, however, that City of Allentown, the Pennsylvania Supreme Court
       decision upon which Plaintiffs rely for this proposition, is not a substantive due process
       case, but an arbitration dispute case. See 157 A.3d 899. The language Plaintiffs quote was
       made by the court when determining whether firefighter staffing was a managerial
       prerogative or could be set by an arbitrator. Id. at 914.


                                                 17
Defendants’ conduct into substantive due process violations. As currently pleaded, Plaintiffs have

alleged what appear to be properly characterized as tort law claims – at base, they contend that

Present Defendants, amongst others, breached a duty of care by failing to provide Firefighter

Plaintiffs a safe work environment. As at least the Third and D.C. Circuits have noted, “defendants

may have a duty under state law to provide a working environment free from unreasonable risks

of harm, but they have no duty to do so under the Constitution.” Kaucher, 455 F.3d at 436 (citing

Washington, 802 F.2d at 1481); see also Eddy, 256 F.3d at 212-13 (“[W]e understand Collins to

mean that . . . the Due Process Clause does not reach a public employee’s ordinary breach of its

duty of care relative to its employees.”); Estate of Phillips, 455 F.3d at 408 & n.13 (holding that

although “the Constitution does not provide a basis for holding [the fire chief] individually

responsible,” that “is not to say that state law claims are not available to the Firefighters”); White,

183 F.3d at 1258 (“[W]e have the reasoning and holding in Collins that the city’s breach of its duty

to provide a safe work environment is not arbitrary or conscience-shocking in a constitutional

sense, but instead is ‘analogous to a fairly typical state-law tort claim[]’” (citing Collins, 503 U.S.

at 128)). Thus, notwithstanding the tragedy undoubtedly suffered, none of Plaintiffs’ three counts

are sufficient as currently alleged.

       B.      Whether Family Member Plaintiffs Have Standing

       The parties also disagree regarding whether Family Member Plaintiffs have standing in

this case. The Report holds that they do not, (D.I. 57 at 31-32), and Plaintiffs object, (D.I. 63).

Thus, the Court exercises de novo review of this issue. See 28 U.S.C. § 636(b)(1); Brown, 649

F.3d at 195.

       Williams and the City originally argued that Family Member Plaintiffs “appear to assert a

constitutional wrongful death action for violation of their own due process rights” and such claims




                                                  18
are not permitted unless “the alleged violation was . . . deliberately directed at the relationship

between them,” which Plaintiffs fail to allege. (D.I. 44 at 30; see also D.I. 38 at 20). Plaintiffs

answered and now object that Family Member Plaintiffs do not assert independent § 1983 claims

based on any personal constitutional injury but, rather, properly assert “derivative” wrongful death

claims based on the deaths of the deceased Firefighter Plaintiffs. (See, e.g., D.I. 46 at 92; D.I. 63

at 4-5). The City counters that such claims do not exist. (D.I. 78 at 4-5).

        A wrongful death action is an action for damages arising out of the death of an injured

party, but which action benefits certain relatives of the deceased (e.g., children, parents, spouse,

etc.) rather than the deceased’s estate. See 10 Del. C. § 3721-25. Such claims permit the recovery

of damages suffered by those relatives as a result of the deceased’s death. Id. § 3724-25. In other

words, wrongful death claims are “derivative” claims in that they are based on the injury suffered

by the deceased rather than any injury suffered by the claim beneficiaries (i.e. the deceased’s

entitled relatives). Family Member Plaintiffs’ claims are such “derivative” claims – they are based

on the constitutional injuries allegedly suffered by the deceased Firefighter Plaintiffs. (See D.I. 1

¶ 11, 18, 23 (stating Family Member Plaintiffs are bringing the “§ 1983 wrongful death action[s]”);

id. ¶ 10, 17, 22, 460, 463 (describing traditional wrongful death damages as those being sought by

Family Member Plaintiffs); id. ¶ 481-515 (tying three counts to alleged violations of Firefighter

Plaintiffs’ rights)).

        The representatives of a deceased’s estate may bring § 1983 wrongful death claims. See,

e.g., 10 Del. C. § 3724; Balas v. Taylor, 567 F. Supp. 2d 654, 661-62 (D. Del. 2008); see also

Becker v. Carbon Cty., 177 F. Supp. 3d 841, 853-54 (M.D. Pa. 2016) (noting “[i]t is clear that

Pennsylvania law provides for certain damages under the . . . wrongful death act[] if entitlement

. . . is demonstrated and that Section 1983 does not provide for a specific remedy,” and remaining




                                                 19
“[un]persuaded” at the motion to dismiss stage “that application of the wrongful death damages is

inconsistent with Sections 1983 and 1988.”); Moyer v. Berks Heim Nursing Home, No. 13-CV-

4497, 2014 WL 1096043, at *3 (E.D. Pa. 2014) (“[S]ome courts have reasoned that the decedent’s

survivors are also victims of the civil rights infringement; therefore, a wrongful death action must

be allowed to give the civil rights statute full effect[]” (citations omitted)).

        Indeed, despite its argument that such claims cannot exist, the City appears to agree. (See

D.I. 78 at 4-5 n.3 (“The City did not argue that § 1983 claims cannot be brought by family members

who are representatives of the estates of the deceased firefighters, in that capacity. . . .”)).

        The only question for the Court, therefore, is whether the asserted wrongful death claims

may be brought by Family Member Plaintiffs in their individual capacities or must be brought by

the representative(s) of the deceased Firefighter Plaintiffs’ estates.

        The Court is cognizant of “the general rule that a litigant may only assert his own

constitutional rights or immunities” and the principle that one cannot typically sue for the

deprivation of another’s civil rights. O’Malley v. Brierley, 477 F.2d 785, 789 (3d Cir. 1973)

(citing, inter alia, McGowan v. Maryland, 366 U.S. 420, 429 (1961) and United States v. Raines,

362 U.S. 17, 22 (1960)); see also Stukes v. Knowles, 229 F. App’x 151, 152 n.2 (3d Cir. 2007);

Moyer, 2014 WL 1096043, at *3. The administrators of the deceased Firefighter Plaintiffs’ estates,

however, are also part of this suit, (see D.I. 1 ¶ 8-24), and their standing is not challenged. Thus,

whatever the Court decides, the wrongful death claims could likely remain in the suit if Plaintiffs

choose to amend and re-file.

        Nevertheless, Plaintiffs have not cited a single case in which a wrongful death claim was

maintained by the beneficiary of such a claim rather than the representative of the deceased’s estate

and the Court has similarly not found such a case. Thus, given the Third Circuit’s guidance, the




                                                   20
Court finds that Family Member Plaintiffs’ lack standing to bring § 1983 wrongful death claims

in this action. Such claims, however, may be brought by the representatives of the deceased

Firefighter Plaintiffs’ estates, in that capacity.

          Accordingly, the Complaint will be dismissed because Plaintiffs have failed allege the

necessary underlying constitutional violation for any of the three counts. 15,16 Additionally, Family

Member Plaintiffs lack standing to bring § 1983 wrongful death claims. An appropriate order will

follow.




15
          Additionally, many of the issues and findings made in the Court’s other related decisions
          in this matter (D.I. 84, 87), apply, to varying degrees, to Plaintiffs claims against Present
          Defendants. For example, Plaintiffs’ Complaint also fails to state a claim for Count I
          against Present Defendants at least because it fails to allege the necessary special
          relationship, (see D.I. 87 at 10-16), and does not state a claim for Count III against Williams
          and Goode at least because Count III is a Monell claim and both Williams and Goode are
          sued in their individual capacities. (D.I. 1 ¶ 26, 26; see also D.I. 57 at 24 n.156; D.I. 84 at
          12-13; D.I. 87 at 20). Indeed, as to this latter point, Plaintiffs appear to agree. (See D.I. 46
          at 41 n.13 (“Monell . . . , where the Supreme Court held that municipalities are subject to
          liability under § 1983 . . . is the basis of Count III of this case against the City defendant.”)).
          Additionally, because “Plaintiffs have not adequately alleged a violation of a constitutional
          right against [Williams or Goode],” as with Defendant Patrick, Williams and Goode
          “remain[] entitled to qualified immunity.” (See D.I. 87 at 20-21).
16
          Having disposed of all counts in the Complaint, the Court does not address the parties’
          remaining objections.



                                                     21
